Citation Nr: 1455958	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty from January 2004 to April 2004 and from June 2005 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  Transcripts of these hearings have been associated with the claims file.  

This matter was previously remanded by the Board in March 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the central nervous system such as narcolepsy, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  

Service treatment records do not document any complaints, treatment, or diagnosis of narcolepsy.  The Veteran's January 2003 service enlistment examination reflects no history or diagnosis of narcolepsy.  His DD Form 214 documents that his second period of service began in June 2005; a pre-deployment health assessment from that time documents the Veteran's report of excellent health with no concerns noted.  Therefore, the Board finds that narcolepsy was not noted upon entrance into service and the Veteran is considered to have been in sound condition when he entered both his first and second periods of active service.  38 U.S.C.A. § 1111.  

The Board remanded this matter in March 2012 for a VA narcolepsy examination; however, the opinion focused on a whether or not the Veteran's narcolepsy preexisted active service and whether it was aggravated by such service.  As noted above, the Veteran has been found to be sound upon his entry to both periods of active service; therefore, his claim is one for service connection.  As a clear nexus opinion regarding a direct theory of service connection was not provided in the March 2012 VA examination, the prior examination is inadequate to decide the Veteran's claim, and a remand is required to obtain an addendum nexus opinion.  Moreover, given the lay evidence of record documenting the Veteran's extreme sleepiness within one-year of service discharge, the requested addendum opinion should also address whether the Veteran's diagnosed narcolepsy first manifested during active service or within one year of service discharge.  

Additionally, upon remand, any outstanding relevant treatment records, including VA treatment records which are constructively of record, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant private and VA treatment records not already associated with the claims file, with authorization from the Veteran as necessary.  All efforts to obtain outstanding treatment records are to be clearly documented, including any negative response received.  

2.  Return the Veteran's claims file to the May 2012 VA examiner for an addendum opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  If the May 2012 VA examiner is not available, an equally qualified examiner may be substituted.  If the examiner determines that another VA examination is necessary, schedule the Veteran for a new examination.  

The examiner is asked provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's narcolepsy had its onset during the Veteran's active service or within one year of service separation, or is otherwise related to his active service.  

With respect to the Veteran's claim of entitlement to service connection for narcolepsy, the examiner must consider the Veteran to have been in sound condition when he entered both periods of active service.  

The examiner must also specifically consider and discuss the credible lay evidence of record reporting the Veteran's extreme sleepiness after service discharge.  

A supporting rationale must be provided for all opinions rendered.  

3.  After the requested development has been completed, the AOJ should review any resulting opinion to ensure it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must implement any required corrective procedures.  

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



